UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1329


ROY SUDDUTH,

                  Plaintiff - Appellant,

             v.

BRENDA VASQUEZ; CARMEN BONILLA; ROBERT C. KETTLER; MITCHELL
MITCHELL; ZARRICK VENEY; HERNANDO RODRIQUEZ; GLEN WHITE;
CRESTVIEW COMMONS, d/b/a Fields of Landmark; WILLIAM
DEARMAN; ELIJAH JOHNSON; TERRENCE D. LANGFORD; CYNTHIA
THOMPSON; KIMBERLY WADE; TALORI JOHNSON; ROY TRIESE; WILLIAM
D. EUILLE; KSI MANAGEMENT INCORPORATED; SCOTT MANAGEMENT
INCORPORATED;   AMEURFINA   BRAGA;  MARCELO   JORDAN;  EVELYN
GLEASON; HAROLD MANGOLD; JOHN P. ELLIS; RICHARD V. MINIONIS;
NICOLE M. BACON; LEGAL SERVICES OF NORTHERN VIRGINIA; HOPE
MAYFIELD; BARBARA DELANDER; MARGARET N. FRENCH; BECKY J.
MOORE; DONALD M. HADDOCK, JR.; JEAN KELLEHER NIEBAUER; PAULA
A. AVILA-GUILLEN; DAVID MILLER; STEVEN PRESTON; ROSS CONLAN;
LEE   A.  PALMAN;   ALEXANDRIA   REDEVELOPMENT   AND  HOUSING
AUTHORITY; CITY OF ALEXANDRIA, VIRGINIA; JOHN CATLETT;
JANNINE PENNELL; ROBERT RODRIGUEZ; RUSSELL FURR; TIMOTHY
LAWMASTER; CITY OF ALEXANDRIA OFFICE OF BUILDING AND FIRE
CODE ADMINISTRATION; CITY OF ALEXANDRIA, OFFICE OF HUMAN
RIGHTS;   ALEXANDRIA,   VIRGINIA   GENERAL  DISTRICT   COURT;
ALEXANDRIA SHERIFF'S DEPARTMENT; UNITED STATES DEPARTMENT OF
HOUSING AND URBAN DEVELOPMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01106-LMB-TCB)


Submitted:    September 10, 2009        Decided:   September 14, 2009
Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Sudduth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               Roy Sudduth appeals the district court’s order denying

his motion to file an amended complaint and dismissing his civil

action.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Sudduth v. Vasquez, No. 1:08-cv-01106-LMB-TCB

(E.D.    Va.    Mar.   18,   2009).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      3